DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/9/2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/9/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
Claim 31 is allowable. The restriction requirement between Groups I-III , as set forth in the Office action mailed on 6/18/2019 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 6/18/2019 is partially withdrawn.  Claims 1-2, directed to directed to a cell culture 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
This application is in condition for allowance except for the presence of claims 12, 14-15, and 17-21, directed to an invention non-elected without traverse.  Accordingly, claims 12, 14-15 and 17-21 have been cancelled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

	Cancel claims 12, 14-15 and 17-21.
	Claim 34: change “the image” to “an image”. 

Allowable Subject Matter
Claims 1-2 and 31-36 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claims 1 and 31, respectively, are directed to a cell culture incubator comprising an incubator cabinet comprising an internal chamber for incubation of cells in one or more cell culture vessels, a phase-contrast imager configured for imaging ells within the internal chamber, a storage location within the internal chamber, a transfer device for moving the one or more cell culture vessels from a first imaging location to the storage location or vice versa, and device controller for controlling the transfer device and the imager and configured to process image information and produce control signals based on the processed image information when environmental conditions have changed, wherein the controller is configured to obtain a three dimensional stack of images of cells during culture for analysis, wherein the images in the three dimensional stack of images are at different focal planes wherein the controller is configured to create a complete image by stitching sub-images together from different focal planes. Finkbeiner et al. (US Patent Application Publication 2015/0278625) provides the closest prior art. Finkbeiner et al. discloses an apparatus (Fig. 2, sheet 2 of 32) comprising an incubator configured to store cell culture vessels (para. 76, 79), a phase contrast imager configured for imaging cells (para. 77, 79), a robotic transfer device for moving one or more cell culture vessels from the imager to the incubator (para. 76-79), and a controller configured to obtain a three dimensional stack of images of cells for analysis and stitch together sub-images to create a complete image (para. 14, 51, 75). However, Finkbeiner et al. discloses that cell culture vessels are removed from the incubator and imaged . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY KIPOUROS whose telephone number is (571)272-0658.  The examiner can normally be reached on M-F 8.30-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 5712721374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/HOLLY KIPOUROS/Examiner, Art Unit 1799